Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
9, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 9, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00135-CV
____________
 
IN RE CHARLES EDWARD BONNER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 16, 2006, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition, relator
asked this court to compel the Honorable J.R. Gayle, presiding judge of the 239th  District Court
of Brazoria County, to vacate relator=s sentence.
Relator has not established that he is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed March 9, 2006.
Panel consists of
Chief Justice Hedges, Justices Yates and Guzman.